 

Exhibit 10.1

 

 

 

 

 

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

By

 

GEX Management, Inc. (“Buyer”)

 

And

 

G & C Family, LLC (“Seller”)

 

 

 

 

 

 

 

 

 

 



 

 

 

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
effective as of December 29, 2017 (“Effective Date”) by and among GEX
Management, Inc., a Texas corporation (“Buyer”), and G&C Family, LLC, an
Arkansas limited liability company (“Seller”) (collectively “Parties” and
individually “Party”), for the purchase of the 100% of the member interests in
AMAST Consulting, LLC, a Texas limited liability company (“AMAST”).

 

RECITALS

 

WHEREAS, AMAST is a limited liability company that owns property located at 212
S. Lincoln St., Lowell, Arkansas 72745; and

 

WHEREAS, the Seller owns one hundred percent (100%) of the member interests in
AMAST (the “AMAST Member Interest”); and

 

WHEREAS, Buyer wishes to buy from Seller, and Seller wishes to sell to Buyer the
AMAST Member Interests, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:

 

 

Article I.

 

SALE AND PURCHASE OF AMAST

 

1.0 Sale and Purchase of AMAST Member Interest; Consideration. The Seller hereby
agrees, subject to the terms and conditions of this Agreement, to sell, assign,
transfer and deliver to Buyer at the Closing (as hereinafter defined) free and
clear of all liens, claims, charges, limitations, agreements, restrictions and
encumbrances whatsoever, the AMAST Member Interest for the consideration
specified in Section 1.1. The Seller hereby transfers all title over the AMAST
Member Interest to Buyer at the time of Closing, which includes all rights and
obligations connected to the AMAST Member Interest including but not limited to
all rights to dividends, capital, all voting rights and for avoidance of doubt
any dividends which are due but not yet paid will become due and paid to Buyer.
The transfer is effective at the execution of this Agreement and the issuance of
the consideration defined in Section 1.2.

 

1.1 Total Purchase Price for AMAST Member Interest. The total purchase price for
the AMAST Member Interest shall be two hundred thousand (200,000) shares of
Buyer’s common stock (“Buyer’s Common Stock”) with a cost basis of four dollars
($4.00) per share. Additionally, within six (6) months of the Effective Date,
Buyer shall obtain financing for the debt owed to Chambers Bank, which is
secured by the assets of Seller, sufficient to effect the removal of the current
guarantors of the loan with Chambers Bank.

 

1.2 Closing. The closing of the sale and purchase of the AMAST Member Interest
to the Buyer shall take place contemporaneously with the execution of this
Agreement at the offices of the Seller (the “Closing”). Buyer shall deliver to
Seller the Buyer’s Common Stock consideration by executing a treasury order and
submitting it to the Buyer’s transfer agent instructing the issuance and
delivery a stock certificate in the amount of the Buyer’s Common Stock.

 

Article II.

 

REPRESENTATIONS AND WARRANTIES

 

2.0 Representations and Warranties of Buyer. Buyer represents and warrants to
and agrees to Seller, as follows:



(a) Organization; Power and Authority; Authorization; Subsidiaries. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas and has full corporate power and authority to execute and
deliver this Agreement and to perform the Buyer’s obligations hereunder and
thereunder. Buyer has all requisite power and authority and all authorizations,
licenses and permits necessary to own, lease and operate its properties and
other assets, to conduct its businesses as presently conducted and as proposed
to be conducted. The execution, delivery and performance by Buyer of this
Agreement and has been duly and validly authorized by all necessary corporate
action.



(b) Non-Contravention; Governmental Authorities and Consents. The execution,
delivery and performance of this Agreement does not and will not violate, result
in creation of a lien under, or cause a default or a breach of any term or
provision of (i) any statute or other law applicable to Buyer, (ii) any rule or
regulation of any governmental agency or authority applicable to Buyer, (iii)
any agreement, document or instrument to which Buyer is a party or by which it
is bound, (iv) any judgment, order or decree of any court or governmental agency
or authority applicable to Buyer or (v) the articles of incorporation or bylaws
of Buyer or any resolution of the Buyer’s Board of Directors or shareholders. No
consent, approval, or other authorization is required on the part of any person,
governmental authority or other entity in connection with the execution,
delivery and performance of this Agreement by the Buyer.



(c) No Undisclosed Liabilities. Buyer does not have any undisclosed liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) that would be required to be reflected on a balance sheet or in notes
thereto prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis, except for liabilities or obligations
(i) disclosed in Buyer’s financial statements, (ii) incurred in the ordinary
course of business and consistent with past practices since the date of the
latest Buyer balance sheet and (iii) that are not material in the aggregate to
Buyer. Buyer has filed its financial statements with the Securities and Exchange
Commission (“SEC”) pursuant to Section 13(d) or 15(d) of the Securities Exchange
Act of 1934, as amended.

(d) Bankruptcy Matters. Buyer is not subject to any voluntary case under title
11 of the United States Code or any other bankruptcy, insolvency or similar law
of any state, federal, foreign or other jurisdiction, nor has any Person
commenced an involuntary case against or involving the Buyer under title 11 of
the United States Code or any other bankruptcy, insolvency any similar law of
any state, federal, foreign or other jurisdiction.

(e) Investment Company. Buyer is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. 



(f) Fully Reporting Status. Buyer has complied with all requirements of Rule
144(i)(2) so that Rule 144 is currently available to holders of the Buyer’s
Common Stock.



2.1 Representations and Warranties of Seller. Seller represents and warrants and
agrees to Buyer, as follows: 

(a) Organization of the Seller. Seller is a limited liability company and is
duly organized, validly existing, and in good standing in the State of Arkansas.

(b) Authorization of Transaction. Seller, through its Manager(s), has full
capacity, power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Seller does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order to consummate the transactions contemplated by this
Agreement. This Agreement constitutes the valid and legally binding obligation
of Seller, enforceable in accordance with its terms and conditions.



(c) Noncontravention. To Seller’s knowledge, neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will in any material respect (A) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Seller or is subject or any provision of its organization documents, as
applicable or (B) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller or is a party or by which any of Seller's assets is subject, other than
the disclosed loan with Chambers Bank.



(d) AMAST’s Capitalization. AMAST is made up of 100,000 units of member
interests. All of the AMAST Member Interests have been duly authorized, are
validly issued, fully paid and non-assessable, and are owned of record
beneficially by Seller, free and clear of all encumbrances. Upon consummation of
the transactions contemplated herein, Buyer shall own all of the AMAST Member
Interest free and clear of all encumbrances except for the loan from Chambers
Bank.



(e) All of the AMAST Member Interest was issued in compliance with applicable
laws. None of the AMAST Member Interest was issued in violation of any
agreement, arrangement or commitment to which Seller is a party or is subject to
or in violation of any preemptive or similar rights of any person.

(f) Undisclosed Liabilities. Seller has disclosed all the liabilities associated
with AMAST to Buyer and, except for the first lien identified in paragraph (i)
below, AMAST has no liabilities, obligations or commitments of any nature
whatsoever, asserted, known or unknown, absolute or contingent, accrued, or
unaccrued, matured or unmatured or otherwise. There are no pending questions
relating to, nor claims asserted for, Taxes or assessments upon AMAST nor has
AMAST been requested to give any waivers extending the statutory period of
limitation applicable to any federal, state or local income tax return for any
period.



(g) Legal Proceedings; Governmental Orders. There is no claim, action, cause of
action, demand, lawsuit, arbitration, inquiry, audit, notice of violation,
proceeding, litigation, citation, summons, subpoena or investigation of any
nature, civil, criminal, administrative, regulatory or otherwise whether at Law
or in equity (“Actions”) are pending or, threatened or accrued (i) against or by
AMAST affecting any of its properties or assets or (ii) against or by AMAST that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.



(h) Taxes. AMAST has properly, accurately and timely filed all material federal,
state and local information and tax returns required to be filed by AMAST and to
Seller’s knowledge has paid or made provisions for the payment of all material
taxes and other charges that have incurred or are due prior to closing.



(i) Assets and Real Property of AMAST. AMAST owns one piece of real estate, an
office building located at 212 S. Lincoln Street, Lowell, Arkansas 72745. AMAST
has good and marketable title to the property and all of the assets. Other than
a first lien held by Chambers Bank of approximately $1.3 million, the property
and assets are free and clear of any mortgages, liens, pledges, charges,
encumbrances, equities, claims, covenants, conditions or restrictions except as
shown on the financial records of AMAST inspected by Buyer or disclosed herein
and specifically including any and all liens held by Chambers Bank.

 

 

Article III.

 

INDEMNIFICATION

 

Seller shall defend, indemnify and hold Buyer and its officers, directors, and
affiliates (collectively, the “Buyer’s Indemnified Parties”) harmless from any
and all Third Party Claims and Losses resulting from (a) any material breach or
material inaccuracy of a representation or warranty of Seller contained in this
Agreement; or (b) any failure by Seller to perform or comply with any covenant
applicable to it contained in this Agreement. Seller’s liability under this
indemnification provision shall be specifically limited to the amount that Buyer
has paid to the Seller under this Agreement as of the time the claim arose
(“Seller’s Liability Limit”).

 

Article IV.

 

GENERAL

 

4.0 Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated herein shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

4.1 Assignment. This Agreement and the other agreements entered into by the
Parties in connection herewith will be binding on the Parties hereto and their
respective heirs, estates, guardians, executors, administrators, successors and
assigns; provided, however, other than the Parties and their respective heirs,
estates, guardians, executors, administrators, successors and assigns, nothing
in this Agreement express or implied, is intended to confer upon any other
Person any rights, remedies, obligations or liabilities of any nature whatsoever
under or by reason of this Agreement.

 

4.2 Severability. If any term of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, then (a) such provision will
be interpreted, construed or reformed to the extent reasonably required to
render the same valid, enforceable and consistent with the original intent
underlying such provision; (b) such provision will remain in effect to the
extent it is not invalid or unenforceable; and (c) the remainder of this
Agreement shall remain in full force and effect and shall in no way be
invalidated.

 

4.3 Waiver. A delay or failure in enforcing any right or remedy afforded
hereunder or by law shall not prejudice or operate to waive that right or remedy
or any other right or remedy for a future breach of this Agreement, whether of a
like or different character.

 

4.4 Governing Law. This Agreement, including any Exhibits attached hereto, shall
be construed in accordance with the substantive and procedural laws of the
United States and the State of Arkansas applicable to agreements executed and
wholly performed therein, without regard to rules or principles of conflict of
laws that might require the application of the laws of any other jurisdiction.

 

4.5 Entire Agreement. This Agreement, including any Exhibits attached hereto,
sets forth the entire agreement between the Parties and supersedes all
contracts, proposals or agreements, whether oral or in writing, and all
negotiations, discussions and conversations, between the Parties with respect to
the subject matter contained in this Agreement. Any policies, agreements or
understandings made between the Parties relating to the subject matter of this
Agreement and not explicitly set forth in this Agreement are void and
unenforceable. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each Party hereto.

 

4.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original hereof but all of which together shall
constitute one agreement. It is the express intent of the Parties to be bound by
the exchange of signatures on this Agreement via electronic transmissions or
original signatures.

 

 

 

 

 



SIGNATURE PAGE TO FOLLOW

 

 

IN WITNESS WHEREOF, each of the Parties hereto, intending to be legally bound,
has executed this Agreement as of the date first set forth above.

 

 

Buyer:

GEX Management, Inc.

 

 

By: /s/ Carl Dorvil________________

Carl Dorvil, President and CEO

 

 

Seller:

G & C Family, LLC

 

 

By: /s/ Gerald Johnston_____________

Gerald Johnston, Manager

 

 

 

By: /s/ Jason Bailey___________________

Jason Bailey, Manager

